Per Curiam.
Holt Public Schools appeals as of right from the Ingham Circuit Court’s reversal of the Michigan Employment Security Commission’s determination that claimant, Paul T. Watson, was disqualified from receiving unemployment benefits under MCL 421.29(l)(b); MSA 17.531(l)(b). We reverse.
Claimant worked as a custodian for Holt Public Schools. Between May 27, 1982, and September 7, *2201984, he received eight reprimands, most of which were for unsatisfactory work performance. One of the reprimands was for leaving 2Vi hours early. Claimant admitted that he left work early on the day in question, but gave as a reason his belief that he had some compensation time coming. At that time, claimant was informed that he must get permission to leave early. Custodial employees do not sign in or punch time clocks. They work on an honor system.
In December, 1983, the principal of the school to which claimant was assigned complained to the physical plant supervisor for the school district that claimant was leaving work early. In order to confirm the complaint, the supervisor went to the school and arrived at 11:15 p.m., forty-five minutes before claimant’s shift ended. Initially, he was unable to find claimant. At about 11:45 p.m., he saw claimant drive away. This was fifteen minutes before the shift ended. The next day, the supervisor confronted claimant about leaving early. Claimannt denied leaving early and he was suspended pending a hearing. Following the disciplinary hearing, claimant was discharged on the basis of his second offense for leaving work early and in consideration of his prior, unsatisfactory work record.
Claimant filed a grievance with the mesc. The referee found that claimant left work early on December 12, 1984, and that this act, together with his prior disciplinary record, evinced a wilful, wanton, and total disregard of the employer’s interests, constituting statutory misconduct under Michigan law. The mesc board of review upheld that decision.
The circuit court reversed the mesc's determination and found that leaving work fifteen minutes early, even in the context of prior disciplinary *221problems, did not meet the high standard of misconduct which would disqualify an employee from receiving unemployment benefits.
The scope of review for mesc decisions is well-established. An order of the mesc referee or appeal board will be reversed only if it is contrary to law or unsupported by competent, material, and substantial evidence on the whole record. MCL 421.38; MSA 17.540.
An individual is disqualified from benefits if he or she was discharged for misconduct connected with his or her work. MCL 421.29(l)(b); MSA 17.531(l)(b). The Supreme Court has adopted the following definition of misconduct:
The term "misconduct” ... is limited to conduct evincing such wilful or wanton disregard of an employer’s interest as is found in deliberate violations or disregard of standards of behavior which the employer has the right to expect of his employee, or in carelessness or negligence of such degree or recurrence as to manifest equal culpability, wrongful intent or evil design, or to show an intentional and substantial disregard of the employer’s interest or of the employee’s duties and obligations to his employer. On the other hand mere inefficiency, unsatisfactory conduct, failure in good performance as the result of inability or incapacity, inadvertencies or ordinary negligence in isolated instances, or good-faith errors in judgment or discretion are not to be deemed "misconduct” within the meaning of the statute. [Parks v Employment Security Comm, 427 Mich 224, 237; 398 NW2d 275 (1986), quoting Carter v MESC, 364 Mich 538, 541; 111 NW2d 817 (1961).]
In Parks the Court also uses the term "intentional” when describing wilful disregard. 427 Mich 240.
A finding of "misconduct” under the statute may *222be based on a series of infractions, even though no one by itself would rise to the level of "misconduct.” Christophersen v Menominee, 137 Mich App 776, 780; 359 NW2d 563 (1984), lv den 422 Mich 876 (1985); Giddens v Employment Security Comm, 4 Mich App 526, 534-535; 145 NW2d 294 (1966).
We find that there was sufficient, competent, material, and substantial evidence on the whole record to support the mesc's determination that the incidents mentioned above, considered collectively, constituted "misconduct” under the statute. Claimant was reprimanded eight times, one of which was for leaving work early without permission. Despite these warnings, he left work early without permission a second time. This act was in deliberate violation of the standards of conduct which his employer had a right to expect. Furthermore, leaving work early when his work performance was unsatisfactory is evidence of a disregard for the interest of his employer and for his duties. Accordingly, the circuit court is reversed and the mesc's decision is reinstated.
Reversed.